Citation Nr: 1628287	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-21 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right leg peripheral neuropathy.  

2.  Whether new and material evidence has been received to reopen service connection for a right leg disorder, to include post-operative residuals of the Achilles tendon.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from October 1986 to March 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Columbia, South Carolina, which declined to reopen service connection for both the right leg peripheral neuropathy and a right leg disorder (previously unspecified bilateral leg disorder). 

In July 2012, the Veteran presented testimony at a hearing conducted at the RO in Columbia, South Carolina, before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In a July 2012 written statement and at the July 2012 hearing before a Decision Review Officer, prior to the promulgation of a decision in the present appeal, the Veteran withdrew reopening of service connection for the right leg peripheral neuropathy issue on appeal.  

2.  An unappealed February 2009 Board decision denied service connection for a right leg disorder, finding that the right leg disorder was not due to any event or incident of service or was not present without one year after service, and was not caused or aggravated by the service-connected bilateral pes planus.  

3.  The evidence associated with the claims file subsequent to the February 2009 Board decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a right leg disorder or is cumulative and redundant of evidence previously of record.   



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal to reopen service connection right leg peripheral neuropathy.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The February 2009 Board decision denying service connection for a right leg disorder was final when issued.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
§ 20.1100 (2015).

3.  Evidence received since the February 2009 Board decision is not new and material to reopen service connection for a right leg disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

In a July 2012 written statement and at the July 2012 hearing before a Decision Review Officer, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal for the issue of whether new and material evidence has been received to reopen service connection for right leg peripheral neuropathy.  As the Veteran has withdrawn the appeal regarding the issue, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and the issue will be dismissed.


Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In June 2010, VA issued the Veteran VCAA notice which informed him of the evidence generally needed to support a claim of service connection for a right leg disorder, what constitutes new and material evidence, why service connection for right leg disorder was previously denied, what new and material evidence would be necessary to reopen the claim, what actions he needed to undertake, and how VA would assist in developing the claim.  The June 2010 VCAA notice was issued to the Veteran prior to the August 2010 rating decision declining to reopen the issue of service connection for a right leg disorder; therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the duty to assist in this case, all relevant documentation, including VA and Social Security Administration records, has been secured.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of whether new and material evidence has been received to reopen the issue of service connection for a right leg disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Reopening Service Connection for Right Leg Disorder 

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 	 78 F.3d 604 (Fed. Cir. 1996). 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as "noted." 
38 C.F.R. § 3.304(b) (2015).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed. Crowe v. Brown, 7 Vet. App. 238 (1994).

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
 § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246. 

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe at 247-48; Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 
207 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 
38 C.F.R. § 3.306(b)(1); Hunt, 1 Vet. App. at 297.  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

In an unappealed February 2009 Board decision, the Board denied service connection for a right leg disorder, finding that the right leg disorder was not due to any event or incident of service, was not present within one year after service, and was not caused or aggravated by the service-connected bilateral pes planus.  The February 2009 Board decision denying service connection for a right leg disorder was final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

New evidence received since the issuance of the February 2009 Board decision includes various lay statements, including testimony from the July 2012 hearing before a Decision Review Officer, as well as a September 2010 diagnosis of Achilles tendinosis. 

During the course of adjudication of the Veteran's original 2002 claim for service connection for a right leg disorder, the Veteran received various VA examinations for compensation purposes.  An August 2004 VA examination report reflects that the Veteran advanced foot pain beginning shortly after entering service, which required in-service surgery for the pre-existing bilateral hammertoes and bilateral bunions.  The Veteran also reported that the in-service surgeries, to include right Achilles lengthening, provided significant relief of symptoms for approximately ten years, at which point he started having pain again.  See February 2005 VA examination report.  The February 2005 VA examiner diagnosed bilateral flatfoot deformities with a history of surgical correction of claw towing and bunions with heel cord lengthening.  At the July 2012 hearing before a decision review officer, when asked why he believed a right leg disorder was related to service, the Veteran again cited it was because "the surgery was done in service."  See July 2012 RO hearing transcript.  This evidence is not new as it was previously considered and discussed in the February 2009 Board decision; therefore, the Veteran's testimony referencing surgery in service cannot be used to reopen the claim for service connection for a right leg disorder.  

New evidence received since the issuance of the February 2009 Board decision also includes multiple VA records, including a September 2010 diagnosis of Achilles tendinosis.  Having reviewed these records, the Board finds that, while Achilles tendinosis is a new diagnosis, the diagnosis pertains to a post-service disorder that worsened after service separation.  This evidence, by itself or when considered with previous evidence of record, does not reflect that the Veteran was subjected to a superimposed disease or injury which created an additional disability in service.  It does not appear that any VA examiner has expressed such an opinion during an examination.  Further, a post-service right leg disorder diagnosis was previously considered and discussed in the February 2009 Board decision.  As such, the Board finds the Achilles tendinosis diagnosis to be new, but not material. 

Further, the Board does not dispute the current Achilles tendon pain may be due to the in-service surgeries, to include heel cord lengthening; however, VA regulation is clear that "[t]he usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service."  38 C.F.R. § 3.306(b)(1).  In other words, the normal effects of surgery that is performed during service for the purpose of correcting a disorder that existed prior to service are not subject to service connection, unless the disorder was aggravated by service.  A signed October 1988 "Outpatient Surgery Consent Form" reflects the Veteran understood the ramifications of the self-elected surgeries for the preexisting orthopedic problems.  Further, as advanced by the Veteran during the course of adjudication of the Veteran's original 2002 claim, after the tendon lengthening surgical treatment in service, he had significant relief of symptoms for approximately seven years post-service; therefore, by definition, a right leg disorder was not aggravated by service, as surgery alone does not constitute aggravation and there is no new evidence to suggest any in-service aggravation.  See August 2004 VA examination report.  

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 

Board must review the entire record, but does not have to discuss each piece of evidence).  Other than the evidence discussed above, the evidence associated with the claims file subsequent to the February 2009 Board decision does not include any additional evidence relevant to a right leg disorder and/or its relation to a superimposed disease or injury which created an additional disability in service.  

Finally, the Veteran is in receipt of a 50 percent disability rating for bilateral pes planus with recurrent bunion deformity under Diagnostic Code 5276 from April 15, 2002.  A 50 percent maximum rating for bilateral disability under Diagnostic Code 5276 is warranted for pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2015) (emphasis added).  As the Veteran is already service-connected by bilateral pes planus, the right Achilles tendon disorder has already been considered and rated as part of the 50 percent maximum rating under Diagnostic Code 5276.  Rating any Achilles tendon disorder under Diagnostic Code 5276 and under an additional Diagnostic Code would violate the rule against pyramiding because it would be rating the same symptomatology twice.  See 
38 C.F.R. § 4.14 (2015).  

For the reasons discussed above, the evidence received since the February 2009 Board decision denying service connection a right left disorder does not reflect that the Veteran's right leg disorder may have been subjected to a superimposed disease or injury which created an additional disability in service.  As VA has not received both new and material evidence reflecting that the Veteran's right leg disorder may have been subjected to a superimposed disease or injury which created an additional disability in service, the issue may not be reopened.

Under these circumstances, the Board finds that new and material evidence to reopen service connection for a right leg disorder has not been received.  As such, the Board's February 2009 decision remains final, and the appeal to reopen must be 

denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal for whether new and material evidence has been received to reopen service connection for right leg peripheral neuropathy is dismissed.  

The appeal to reopen service connection for a right leg disorder is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


